Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Devices and Radiological Health,
Complainant,
v.

Oscar Alzate,
Respondent.

Docket No. C-14-867

FDA Docket No. FDA-2014-H-0361
Decision No. CR3396

Date: September 30, 2014

DECISION

The Food and Drug Administration’s (FDA) Center for Devices and Radiological Health
(CDRH) filed an administrative complaint (Complaint) against Respondent, Oscar

Alzate, alleging that he and three other respondents violated the Mammograp!

'y Quality

Standards Act of 1992 (MQSA), codified at 42 U.S.C. § 263b, and its implementing

regulations. CDRH sought to impose a $1,460,000 civil money penalty against

Respondent. Respondent filed an answer to the Complaint that generally denied CDRH’s
allegations. Respondent also moved to dismiss the Complaint for lack of subject-matter
jurisdiction. CDRH subsequently moved for summary decision, which Respondent has

not opposed.

I consider the facts stated in CDRH’s motion for summary decision and supporting

exhibits to be undisputed. Based on those undisputed facts, and as explained
I deny Respondent’s motion to dismiss the Complaint (R. Mot.), grant CDRH

below,
*s motion

for a summary decision, and impose a $1,460,000 civil money penalty on Respondent.
I. Background and Procedural History

CDRH issued a Complaint dated March 24, 2014, that named the following as
respondents: Oscar Alzate, Brigitte Alzate, Digital Radiology Center, Inc. (DRC), and
William B. Smith, M.D.' The Complaint alleged, among other things, that DRC violated
several provisions of the MQSA and that Respondent, as an operator and employee of
DRC, was also liable under the MQSA and subject to a civil money penalty. CDRH
sought imposition of a $1,460,000 civil money penalty on Respondent. On April 22,
2014, Respondents Oscar Alzate, Brigitte Alzate, and DRC filed, pro se, a joint request
for an extension to file their answers to the Complaint. In my April 30, 2014
Acknowledgment and Pre-hearing Order, I granted a 30-day extension and set May 27,
2014, as the date on which those three respondents had to file their answers.
Respondents Oscar Alzate and Brigitte Alzate, represented by the same attorney, filed a
joint answer on May 27, 2014, which generally denied the allegations in CDRH’ s
Complaint. Respondent DRC, however, did not timely answer the Complaint.’

On June 2, 2014, Respondents Oscar Alzate and Brigitte Alzate, through their attorney,
filed a motion to dismiss CDRH’s Complaint. Following a series of additional motions
from the parties, on June 27, 2014, I issued an omnibus order (June 27 Order), that
addressed several procedural deadlines as well as a request from Respondent’s attorney
(who also represented Brigitte Alzate) to withdraw as counsel. I acknowledged his
withdrawal and directed him to “ensure that his withdrawal is not [done] in a way that
interferes with the speedy, orderly, or fair conduct of this proceeding,” and to “fully
comply] with his ethical obligations as a Florida attorney under Rule 4-1.16 for the
Florida Rules of Professional Conduct.” June 27 Order at 2. Based on CDRH’s stated
intent to file a motion for summary decision, I also ordered that CDRH had until July 2,

' The Director of the Civil Remedies Division (CRD) of the Departmental Appeals
Board docketed each respondent under a separate CRD docket number. Respondent
Smith filed a timely answer to the Complaint as well as a motion to dismiss the
Complaint as it pertained to him. CDRH did not oppose the dismissal. It appears that
Respondents Oscar Alzate and Brigette Alzate had been using Respondent Smith’s name,
without authorization, in matters related to DRC in order to make it appear that
Respondent Smith owned DRC. The Alzates apparently did this to avoid needing a
Florida license for DRC. If DRC had been owned by a physician, such as Respondent
Smith, the Alzates believed that Florida law did not require DRC to have a state license.
CDRH Ex. C. However, Respondent Smith did not own DRC. Therefore, on June 6,
2014, I dismissed the Complaint against Respondent Smith (CRD Docket No. C-14-868).

2 On June 24, 2014, I issued an Initial Decision and Default Judgment in which

I concluded that DRC was liable under the MQSA and imposed a $2,920,000 civil money
penalty against DRC. See Ctr. for Digital & Radiological Health v. Digital Radiology
Ctr., Inc., DAB CR3270 (2014).
2014 to respond to Respondent’s motion to dismiss, and until July 25, 2014 to file a
motion for summary decision. June 27 Order at 2. I provided both Respondent and
Brigitte Alzate 30 days to respond to any motion for a summary disposition. June 27
Order at 2. I stayed responses to any open discovery requests as well as all future
prehearing submissions pending the resolution of any dispositive motion. June 27 Order
at 2-3. A copy of the June 27 Order was served by regular mail to Respondent’s home
and business addresses in addition to his recently withdrawn attorney.

On July 3, 2014, CDRH filed its motion for summary decision and supporting brief
(CDRH Br.), which also included its opposition to Respondent’s motion to dismiss.
Counsel for CDRH certified that she served Respondent with a copy of the motion by
first-class mail to both Respondent’s withdrawn attorney and Respondent’s known
business address. Pursuant to my June 27 Order and applicable regulation, Respondent
had until August 7, 2014, to respond to CDRH’s motion for a summary decision. June 27
Order at 2; see 21 C.F.R. § 17.30(c) (providing an additional five days to respond if a
document was served by mail). Respondent did not oppose or respond in any way to the
motion for a summary decision.

IL. Issues
This case presents the following issues:

1. Whether I have subject-matter jurisdiction to decide if Respondent Oscar Alzate is
liable for a civil money penalty under 42 U.S.C. § 263b(h);

2. Whether the undisputed facts establish Respondent Oscar Alzate is liable
under 42 U.S.C. § 263b(h) for a civil money penalty; and

3. If there is a basis to impose a civil money penalty, whether a $1,460,000 civil
money penalty against Respondent Oscar Alzate is an appropriate amount.

> CDRH filed its opposition to Respondent’s motion to dismiss one day later than the
deadline I established in my June 27 Order. However, CDRH likely did not receive the
June 27 Order in the mail until after the deadline set for CDRH to file its opposition. See
21 C.F.R. § 17.30(c). This is supported by the fact that CDRH’s opposition contains
language indicating it had not yet received my June 24 Initial Decision and Default
Judgment against DRC (DAB CR3270), and, therefore, likely had also not received the
June 27 Order at that time. See CDRH Motion for a Summary Decision at 2 n.1.
Further, Respondent has not moved to strike CDRH’s opposition. Therefore, I accept
CDRH’s opposition.
II. Statutory and Regulatory Framework

The MQSA requires a mammography facility to have a valid certificate to perform
mammography scans. 42 U.S.C. § 263b(b)(1). The Secretary of Health and Human
Services (Secretary) may issue a certificate for a maximum of three years to a facility
only after its owner or lessor provides statutorily-required information, including the
types of machines used for mammography scans, procedures used in the facility to
provide mammography, proof of an on-site medical physicist, and proof of accreditation
by an accreditation body that the Secretary, acting through the FDA, has approved.

42 U.S.C. § 263b(c), (d)(1); 21 C.F.R. § 900.11(a), (b)(1). FDA performs annual
inspections of facilities certified to perform mammography to ensure the facility’s
compliance with the MQSA including all of the “quality standards” set forth in 42 U.S.C.
§ 263b(f). 42 U.S.C. § 263b(g)(1)(E).

If upon inspection FDA determines that the quality of mammograms performed in a
facility is inconsistent with the requirements in the MQSA, FDA may impose a variety of
sanctions in lieu of suspending or revoking a valid certificate. Jd. § 263b(h)(1). The
MQSA authorizes FDA to, among other things, require the facility to notify patients who
received mammograms at the facility of the deficiencies posing a risk, the potential harm,
and any remedial steps to be taken. Jd. § 263b(h)(2). The MQSA also permits FDA to
assess a civil money penalty not to exceed $11,000 for:

(A) failure to obtain a certificate as required by subsection (b) of this
section,

(B) each failure by a facility to substantially comply with, or each day on
which a facility fails to substantially comply with, the standards established
under subsection (f) of this section or the requirements described in
subclauses (I) through (III) of subsection (d)(1)(B)(ii) of this section,

(C) each failure to notify a patient of risk as required by the Secretary
pursuant to paragraph (2), and

(D) each violation, or for each aiding and abetting in a violation of, any
provision of, or regulation promulgated under, this section by an owner,
operator, or any employee of a facility required to have a certificate.

42 U.S.C. § 263(h)(3); see 21 C.F.R. § 17.2. The MQSA requires the Secretary to
“develop and implement procedures with respect to when and how each of the sanctions
is to be imposed under paragraphs (1) through (3),” which must include proper notice to
the facility owner or operator as well as an opportunity to respond and appeal a sanction
determination. 42 U.S.C. § 263(h)(4). The Secretary has promulgated these procedures
in 21 C.F.R. pt. 17.
IV. Jurisdiction

Respondent argues in his motion to dismiss the Complaint that I do not have “subject
matter jurisdiction” over his particular case. R. Mot. at 3. Respondent asserts that he is
making a “factual attack on the tribunal’s power to consider this matter,” because he was
never the “owner, operator, or employee” of DRC, and therefore cannot be the subject of
a civil money penalty action taken pursuant to the MQSA. R. Mot. at 4.

“Subject matter jurisdiction” refers to a tribunal’s jurisdiction “over the nature of the case
and the type of relief sought.” Black’s Law Dictionary 870 (8th ed. 2004). In a “factual
attack” of a tribunal’s subject-matter jurisdiction, “the presumption of truthfulness
afforded a plaintiff under Federal Rule of Civil Procedure 12(b)(6) does not attach, and
the [tribunal] is free to weigh the evidence.” Lawrence v. Dunbar, 919 F.2d 1525, 1529
(11th Cir. 1990). However, if a factual attack of subject-matter jurisdiction implicates an
element of the underlying claim then the “proper course of action for the [tribunal] . . . is
to find that jurisdiction exists and deal with the objection as a direct attack on the merits
of the plaintiffs case .... Judicial economy is best promoted when the existence of a
federal right is directly reached and, where no claim is found to exist, the case is
dismissed on the merits.” Jd. (quoting Williamson v. Tucker, 645 F.2d 404, 412 (Sth Cir.
1981)).

The Secretary may impose civil money penalties on a facility that conducts breast cancer
screening or diagnosis through mammography activities if it fails to comply with MQSA
requirements. 42 U.S.C. § 263b(h)(3). The Secretary may also impose civil money
penalties on the “owner, operator, or any employee of a facility required to have a
MQSA] certificate” if that individual aids and abets a facility’s violation of the MQSA.
Id. § 263b(h)(3)(D).

The Secretary has delegated her authority to bring civil money penalty actions under the
MQSA to FDA, and, in turn, CDRH. If CDRH files a Complaint seeking a civil money
penalty under the MQSA, then the procedures in 21 C.F.R. pt. 17 apply. 21 C.F.R.

§ 17.1(h); see also 42 U.S.C. § 263b(h)(4). Those regulations require that an
administrative law judge, qualified under the Administrative Procedure Act, be assigned
to preside over any case initiated with the filing of a Complaint. 21 C.F.R. §§ 17.3(c),
7.5(d). Under an agreement between FDA and the Departmental Appeals Board, CDRH
filed its Complaint against Respondent with the Civil Remedies Division (CRD). The
CRD director administratively assigned this case to me for adjudication. The regulations
vest me with subject-matter jurisdiction to determine whether CDRH has a basis to
impose a civil money penalty under the MQSA.

In considering this motion, I note that the regulations governing this proceeding do not
include a provision for dismissal of the Complaint, except as a sanction. See 21 C.F.R.
§ 17.35(e). Although this does not mean that I do not have authority to dismiss a case for
reasons other than as a sanction, I am mindful that the regulations do not provide a
standard for dismissal and I will not do so unless it appears entirely appropriate to do so.
In the present case, Respondent premises his motion to dismiss on the fact that he was
never an owner, operator, or employee of DRC, yet he did not present any evidence with
his motion that supports his assertions. More importantly, whether an individual is an
owner, operator, or employee of a facility subject to MQSA requirements is a critical
element of a civil money penalty claim against that individual. 42 U.S.C.

§ 263b(h)(3)(D). Respondent’s argument directly questions the merits of CDRH’s claims
against him, which cannot be disposed of through dismissal for want of jurisdiction. See
Lawrence, 919 F.2d at 1529. CDRH has the authority to bring an action for a civil
money penalty pursuant to the MQSA and, as discussed above, I have the authority to
hear and decide such a case. Respondent’s factual challenge to my subject-matter
jurisdiction is unsupported and hinges on an element of CDRH’s claim against him.
Therefore, I deny Respondent’s motion to dismiss for lack of subject-matter jurisdiction.

V. Discussion of the Merits
A. Summary decision is appropriate.

Summary decision is appropriate if “the pleadings, affidavits, and other material filed in
the record, or matters officially noticed, show that there is no genuine issue as to any
material fact and that the [moving] party is entitled to summary decision as a matter of
law.” 21 C.F.R. § 17.17(b). Here, CDRH moved for a summary decision and provided
affidavits and supporting exhibits. Respondent did not respond to or, in any other way,
dispute the affiants’ claims or any of the supporting documentation, even though he
expressly has the right to do so. See id. § 17.17(a). Thus, this evidence is undisputed.
The only remaining issue is whether the facts established by this undisputed evidence
demonstrate that CDRH is entitled to judgment as a matter of law. As discussed below, I
conclude that it does. Therefore, summary decision is proper in this case.

B. The undisputed facts demonstrate that Respondent Oscar Alzate violated
the MQSA and is subject to a civil money penalty.

As noted above, Respondent did not oppose CDRH’s motion for a summary decision.
But even if a motion is unopposed, “the moving party still bears the burden of identifying
‘the pleadings, depositions, answers to interrogatories, and admissions on file, together
with the affidavits, if any,’ which it believes demonstrates the absence of a genuine issue
of material fact.” Mann v. Taser Intl., Inc., 588 F.3d 1291, 1301 (11th Cir. 2009) (citing
Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). A tribunal cannot merely grant
summary disposition because a motion is unopposed, but “must consider the merits of the
motion.” United States v. One Piece of Real Property Located at 5800 SW 74th Ave.,
Miami, Florida, 363 F.3d 1099, 1101 (11th Cir. 2004). The tribunal “need not sua sponte
review all of the evidentiary materials on file at the time the motion is granted, but must
ensure that the motion itself is supported by evidentiary materials. At the least, the
tribunal] must review all of the evidentiary materials submitted in support of the motion
for summary judgment.” Jd. at 1101-02.

The motion for summary decision, supporting brief, and supporting exhibits establish the
following facts: DRC was incorporated on August 2, 2010, in Florida, with Brigitte
Alzate listed as DRC’s President until May 2012.* DRC, Inc. is the corporate owner of
the DRC facility that requires MQSA certification. Respondent held himself out as the
manager of the DRC facility and eventually was listed as its Chief Executive Officer and
Secretary. CDRH Ex. A § 29, Attach. 13, at 2; R. First Req. for Judicial Notice, Exs. D,
F. On August 19, 2010, FDA issued a provisional certificate to the DRC facility so that it
could obtain clinical images and test materials as part of the accreditation process.
CDRH Ex. A § 23. On February 16, 2011, FDA notified DRC, Inc. that the DRC facility
failed the initial accreditation process and had to cease performing mammography
services. CDRH Ex. A § 24, Attach. 7. Soon thereafter, DRC sought reinstatement from
the American College of Radiology (ACR), an FDA-approved accreditation body. On
April 20, 2011, the Florida Bureau of Radiation Control, under contract with FDA,
conducted an inspection of the DRC facility to ensure compliance with MQSA. The
inspectors found that the DRC facility did not comply with the MQSA and provided
Brigitte Alzate with a copy of the inspection report and noncompliance finding. CDRH
Ex. B { 8, Attach. 4.

ACR notified DRC on May 24, 2011, that the DRC facility’s MQSA accreditation was
denied effective June 3, 2011, and recommended that DRC cease conducting
mammography services. CDRH Ex. A § 27, Attach. 10. ACR found that the DRC
facility was “essentially operating as the previously revoked mammography facility,
Medisound, Inc.” CDRH Ex. A ¥ 26. On June 6, 2011, FDA notified DRC that it was no
longer certified because it did not meet the MQSA certification requirement and that it
must cease performing mammography. CDRH Ex. A § 28. FDA also warned DRC that
if the facility continued to perform mammography without the appropriate certification, it

* CDRH provided evidence that Respondent and Brigitte Alzate previously managed a
mammography facility named Medisound, but the Medisound facility did not comply
with MQSA standards. CDRH Ex. A §§ 15-19; CDRH Ex. B, Attach. 2. In 2009 and
2010, inspectors found that the Medisound facility performed 213 mammography after its
MQSA certificate expired. CDRH Ex. A § 19. FDA directed Medisound to notify all at-
risk patients of the risk problems, but Medisound failed to do so. CDRH Ex. A § 20.
FDA then issued a “Safety Notification” about the mammography issues at the
Medisound facility. CDRH Ex. A § 20. Medisound notified the American College of
Radiology on August 10, 2010, that it had ceased performing mammography. CDRH Ex.
A421. CDRH points out that the DRC facility is at the same location as the Medisound
facility, but uses a different side of the building for its street address. CDRH Br. at 9;
CDRH Ex. B 47.

could be subject to a civil money penalty of up to $10,000 per day. The DRC facility
received the FDA notice letter on June 8, 2011, which was signed for by “ALZATE.”
CDRH Ex. A, Attach 11, at 4.

One year later, on June 6, 2012, Respondent and Brigitte Alzate faxed a letter to ACR
titled “LETTER DISPUTING INFORMATION ON OUR FACILITY”; Respondent was
listed as the DRC facility’s manager. CDRH Ex. A, Attach. 12. Again on June 14, 2012,
Respondent sent a letter to ACR in which he represented that he was manager of the DRC
facility. CDRH Ex. A, Attach. 13.

From September 6 to September 12, 2012, two FDA investigators, along with an
inspector from the Florida Bureau of Radiation Control, conducted an unannounced
inspection of DRC. CDRH Ex. B § 10. Respondent provided the FDA inspectors with a
report showing that the DRC facility performed at least 1,922 mammograms between
August 1, 2011, and September 10, 2012, the period that the DRC facility did not have
the required MQSA certificate. Respondent told investigators that approximately ten
percent of the patients provided mammography films from another facility to the DRC
facility for review. CDRH Ex. B, Attach. 6. The investigators concluded that the DRC
facility performed 1,730 mammograms from June 8, 2011, when the DRC facility
received the FDA’s notice letter, to September 6, 2012, the last date the DRC facility
performed mammography, for a total of 315 business days. CDRH Ex. B § 11.

The FDA investigators also determined that DRC failed to implement and document a
quality assurance and quality control program that substantially complied with MQSA
quality standards. CDRH Br. 12; CDRH Ex. B ff 12-14. The investigators documented
15 “Level 2” observations” including: the use of an unaccredited mammography unit; the
failure to follow the manufacturer-recommended quality control procedures for the
mammography unit, monitor, and laser printer; the failure to obtain biopsy results for
mammograms performed; and the failure to produce documents verifying that training
requirements for interpreting physicians had been met. Investigators also found
documents in a shred bin that DRC was required to maintain. CDRH Ex. B§ 14. The
inspectors found three “Level 3” violations. The FDA investigators provided Respondent
with a copy of the inspection report on September 12, 2012. CDRH Ex. B § 15.

> A “Level 1” observation occurs when a facility fails ina key MQSA requirement that
may compromise mammography quality (for example, operating without accreditation or
certification). A “Level 2” observation occurs when a facility fails to meet at least one
significant mammography quality item. A “Level 3” observation occurs when a facility
meets all major MQSA requirements with only minor problems. CDRH Ex. A § 11.
Also on September 12, 2012, Respondent provided the FDA investigators with a written
affidavit, in which he identified himself as the manager of the DRC facility and
“responsible for all of the activities related to mammography at this location.” CDRH
Ex. B, Attach. 5.° He acknowledged that he was responsible for all of the administrative
duties of the facility as well as for its day-to-day operations. He admitted in the affidavit
that he “knowingly allowed Digital Radiology Center to conduct mammography without
certification from August 2011 until September 6, 2012.” CDRH Ex. B, Attach. 5.
Respondent also stated that Brigitte Alzate was the DRC facility’s assistant manager.
CDRH Ex. B, Attach. 5, at 1.”

On October 15, 2012, FDA directed the DRC facility to notify all patients that received
mammography services between June 8, 2011 and September 12, 2012, that DRC had
performed the mammograms without proper certification. CDRH Ex. A, Attach. 16.
However, the DRC facility never provided the required notifications. CDRH Ex. A 4 36.

CDRH alleged in its Complaint that Respondent violated the MQSA because he was the
owner, operator, or employee of DRC and, in that role, aided and abetted the DRC
facility’s multiple violations of the MQSA. CDRH has sought to impose the following
civil money penalties against Respondent:

e $5,000 pursuant to 42 U.S.C. § 263b(h)(3)(D), for Respondent’s aiding and
abetting DRC’s failure to obtain an MQSA certification;

e $157,500, pursuant to 42 U.S.C. § 263b(h)(3)(D) for Respondent’s aiding and
abetting DRC’s failure to comply substantially with MQSA quality standards
on each of at least 315 business days ($500 per day for 315 days); and

© $1,297,500 pursuant to 42 U.S.C. § 263b(h)(3)(D) for Respondent’s aiding and
abetting each of DRC’s failure to notify patients of potential risk ($750 per
patient for 1,730 patients).

CDRH Br. at 2-3.

° It is not clear from Respondent’s affidavit whether he drafted the language himself or
simply agreed to it. He handwrote on the last page: “I read this Statement and agree. It
is truth [sic].” CDRH Ex. B, Attach. 5, at 4.

7 On April 2, 2014, while this case was open, Respondent provided a written affidavit to
counsel for Respondent Smith, which against asserted his managerial role over the DRC
facility. See Respondent Dr. Smith’s Motion to Dismiss Administrative Complaint for
Lack of Jurisdiction, at Attach. “R. Ex. R-M-2.”
10

As explained above, the MQSA permits CDRH to assess a civil money penalty not to
exceed $11,000 “for each aiding and abetting in a violation of, any provision of, or
regulation promulgated under [42 U.S.C. § 263b] by an owner, operator, or any employee
of a facility required to have a certificate.” 42 U.S.C. § 263b(h)(3); 21 C.F.R. § 17.2.
The DRC facility was an entity that conducted breast cancer screening through
mammography activities, and was thus a “facility” that required certification pursuant to
the MQSA. 42 U.S.C. § 263b(a)(3)(A), (b)(1). It is undisputed that the DRC facility
violated the MQSA by performing mammography without obtaining a required MQSA
certificate for 315 business days, and failing to notify 1,730 at-risk patients of the risk
posed, which the FDA required it to do. Jd. § 263b(d)(1)(A)(iv); CDRH Ex. B § 11,
Attach. 5-8. The DRC facility also violated the MQSA by using an unaccredited
mammography unit, failing to implement and document a quality assurance and quality
control program that complied with MQSA standards, failing to follow the manufacturer-
recommended quality control procedures for the mammography unit, monitor, and laser
printer, and failing to obtain biopsy results for mammograms performed. CDRH Ex. B
49 14-15, Attach. 8.

The undisputed evidence further establishes that Respondent was the operator and
employee of the DRC facility. An “operator” is “a person who uses and controls
something (such as a machine, device, or business) .. . .” Merriam-Webster Dictionary
(Online), at http://www.merriam-webster.com/dictionary/operator (last visited Sept. 29,
2014). Not only did Respondent hold himself out in letters to ACR as the “manager” of
the DRC facility (CDRH Ex. A, Attachs. 12, at 2; 13, at 2), but he eventually admitted in
a sworn affidavit to FDA investigators that he was the manager responsible for the day-
to-day activities of the DRC facility. CDRH Ex. B § 10, Attach. 5; see also CDRH Ex. C
§ 14; CDRH Ex. A, Attach. 14, at 2 (Respondent signing a survey agreement as “facility
owner or operator”). Whether he had an ownership interest in the facility is not
dispositive. Respondent’s role as “manager,” which included overseeing the day-to-day
activities of the DRC facility and directing employees of the facility establishes that he
controlled the DRC facility, and was its “operator” during the period CDRH has cited.
As the operator of the DRC facility with control over its the day-to-day activities,
Respondent was in a position to, and in fact did, aid and abet the numerous violations of
the MQSA that the DRC facility committed. The MQSA does not define the elements of
“aiding and abetting,” although the ordinary meaning of “aid and abet” is to “assist or
facilitate the commission of a crime, or to promote its accomplishment.” Black’s Law
Dictionary 76 (8th ed. 2004). Respondent was part of the facility’s failed attempts to
obtain certification and accreditation and aware of FDA’s direction to cease all
mammography activities. He acknowledged to FDA investigators that he allowed the
DRC facility to continuing performing mammography for 315 days without having the
required MQSA certificate. CDRH Ex. B, at Attach. 5. By doing so, Respondent
facilitated the DRC facility’s ongoing violations of the MQSA from June 8, 2011 to
September 6, 2012. As the individual overseeing the day-to-day operations of the
facility, Respondent was also responsible for ensuring compliance with the FDA’s

11

instruction to notify all at-risk patients. The DRC facility did not do so. However, when
performing an administrative function such as notifying former patients of potential risk,
the facility must act through its administrative officers, which Respondent admits he was.
Therefore, Respondent’s supervisory role over the administration of the DRC facility
demonstrates that he was responsible for the facility’s violation of the MQSA by failing
to notify former patients of potential risk. He all but ensured the DRC facility’s violation
of the MQSA in that regard, which is certainly enough to find that he “aided and abetted”
(and, more accurately, caused) each failure to notify at-risk patients.

While the MQSA applies to mammography facilities, and so the DRC facility was the
entity that directly violated the statute (see 42 U.S.C. § 263b(a)(3), (b)(1)), Respondent,
as manager, was undoubtedly directly involved in the facility’s administrative functions
and therefore “aiding and abetting” the DRC facility’s significant violations of various
MQSA requirements. I conclude that the undisputed facts establish that Respondent
aided and abetted the DRC facility’s violations of the MQSA while he was an operator of
that facility, and therefore is subject to a civil money penalty pursuant to the MQSA. See
42 US.C. § 263b(b)(1), (f), (h)(3)(D).

C. A $1,460,000 civil money penalty against Respondent Oscar Alzate is
appropriate.

The civil money penalty that CDRH has sought to impose, $1,460,000, is a substantial
sum in the abstract but is comparatively low when faced with the possible civil money
penalty that the MQSA authorizes. Respondent facilitated the DRC facility’s operation
without an MQSA certificate or accreditation for 315 days. For each day that an operator
aids and abets a facility in violating the statute, the MQSA authorizes an $11,000 civil
money penalty against that operator. Thus, for those 315 violations Respondent could be
liable for $3,465,000 in the form of a civil money penalty. In addition, Respondent
facilitated the DRC facility’s failure to notify 1,730 at-risk patients of the potential risk
posed to them by receiving mammography at an uncertified and unaccredited facility.
Each patient not notified represents a violation of the MQSA, and an operator that aids
and abets a facility in violating the statute is subject to an $11,000 civil money penalty
for each violation. Therefore, Respondent could be liable for $19,030,000 in the form of
a civil money penalty for facilitating each of the DRC facility’s 1,730 failures to notify
at-risk patients.

Addressing violations similar to the current case, a federal circuit court of appeal stated:

Moreover, KRA lost its certification not because of a failure
to comply with a reporting requirement or some similar
“technicality,” but because its equipment did not produce an
image of adequate quality. The seriousness of that deficiency
cannot be over-emphasized. Breast cancer is most curable at
12

its earliest stages. If mammography equipment does not
produce an image of acceptable quality, early-stage breast
cancer may not be detected, thus depriving the patient of the
best chance for cure. Under these circumstances, it would be
impossible to conclude that a single $3,000 penalty would be
grossly disproportionate to the gravity of a single offense.

This case, of course, does not involve a single violation of the
MQSA. It involves 193 violations committed by Korangy
and 193 violations committed by KRA, resulting in a
combined penalty of more than $1,000,000. While we
recognize that this is a substantial penalty, the amount of the
penalty is the direct result of the number of individual
offenses committed by Korangy and KRA. Contrary to the
suggestion of the petitioners, the gravity of their offenses
does not diminish because they repeatedly committed the
same offense. To the contrary, the repeat offenses mean that
more early cancers may have been missed and more patients
may have missed their best chance for a cure. Because the
petitioners committed very grave violations of the MQSA, a
substantial penalty was warranted.

Korangy v. United States Food & Drug Admin., 498 F.3d 272, 278 (4th Cir. 2007)
(internal citations omitted). I agree that a substantial penalty is warranted in the present
case as well.

However, instead of imposing the substantial penalties available, CDRH has sought the
relatively minor amounts of $500 for each day Respondent aided and abetted the facility
in performing mammography without certification, and $750 for each patient that
Respondent aided and abetted the facility in not notifying he or she was at risk. Indeed,
the $1,460,000 civil money penalty is only six and a half percent of the total authorized
civil money penalty. The mere fact that the total civil money penalty is large only serves
to demonstrate the broad and prolonged scope of Respondent’s improper conduct. Each
individual civil money penalty is modest when considering that Respondent permitted the
DRC facility to conduct mammography knowing that it did so without the required
accreditation and certification, for 1,730 patients, then completely shirked his legal (and
moral) duty to ensure that the facility notified those patients that they were at risk.
Respondent repeatedly, and with full knowledge of the circumstances, thwarted the
requirements of the MQSA and put a substantial number of individuals at risk by doing
so. Mammography provides a potentially life-saving function; Respondent’s repeated
and knowing disregard of the law that Congress enacted to ensure quality mammography
services demonstrates a callous indifference for the lives and safety of the DRC facility’s

13

patients. The lenience of CDRH in this case is difficult to understand given that
Respondent was already involved in committing the same offense at the same address
using a different business name. CDRH Ex. B §§ 4-7, Attachs. 2, 3.

Respondent argued in his motion to dismiss that the civil money penalty is “penal in
nature.” R. Mot. at 5. CDRH responded that “MQSA civil money penalties are intended
to promote compliance with the MQSA by taking the profit out of non-compliance, not to
punish violators.” CDRH Br. at 22 (citing 60 Fed. Reg. 38,612, 38,613 (July 27, 1995)).
lagree with CDRH. The plain language of the MQSA provides that violations are
subject to a “civil money penalty,” not a criminal fine, which demonstrates Congress’
intent that the sanctions are of a civil, rather than penal nature. The MQSA on its face is
remedial and the actions taken pursuant to it are the same.

Although low, I conclude that CDRH’s request to impose a $1,460,000 civil money
penalty against Respondent is not inappropriate. See 42 U.S.C. § 263b(h)(3)(A)-(C);
21 C.F.R. § 17.34.

VI. Conclusion

Based on the foregoing, I conclude that the undisputed facts established Respondent was
the operator of the DRC facility and aided and abetted that facility’s repeated violations
of the MQSA. I also conclude that a $1,460,000 civil money penalty against Respondent
is appropriate. Therefore, I order Respondent to pay a civil money penalty in the amount
of $1,460,000.*

/s/
Scott Anderson
Administrative Law Judge

® Respondent must make payment to CDRH and the FDA in the manner specified in
21 CFR. § 17.54.
